Exhibit 10.9D

--------------------------------------------------------------------------------



1999 Patent Agreement Amendment
between
THE BRIGHAM AND WOMEN’S HOSPITAL, INC.
and
NPS PHARMACEUTICALS, INC.

Effective February 18, 1999, The Brigham and Women's Hospital, Inc., a
Massachusetts not-for-profit corporation having its principal offices at 75
Francis Street, Boston, Massachusetts 02115 (the “Hospital”), and NPS
Pharmaceuticals, Inc., a Delaware corporation having its principal offices at
420 Chipeta Way, Salt Lake City, Utah 84108 (the “Company”) agree as follows:

1. BACKGROUND

The Hospital and the Company entered into a certain Patent Agreement effective
February 19, 1993, amended by a letter agreement dated March 15, 1993, and by
paragraph 5 of the Research Agreement Amendment effective December 10, 1993 and
further amended by the 1996 Patent Agreement Amendment effective February 7,
1996 (collectively, the “Original Patent Agreement”).

The Hospital and the Company now wish to amend said Original Patent Agreement
pursuant to the terms of this 1999 Patent Agreement Amendment (the “1999 Patent
Agreement Amendment”). This 1999 Patent Agreement Amendment shall become
effective the date first above written.

2. AMENDMENTS. The Original Patent Agreement as in effect on the effective date
hereof, is hereby amended by this 1999 Patent Agreement Amendment as follows:   
            2.1 The term “Licensed Product(s)” contained in paragraphs 1.B, 4.A,
4.D, 5.A, 5.B, 6.A, 6.C, 7.C, 7.D, 7.E, 13.A and 13.B of the Original Patent
Agreement is hereby stricken and is replaced in all instances by the term
“Royalty Bearing Products.”                2.2 Paragraph 1.E. is hereby amended
by inserting the following phrase “and/or in the Royalty Bearing Patents”
immediately after the term “Licensed Patents” in the third line of such
paragraph.                2.3 The Original Patent Agreement is hereby amended to
include the additional defined terms as follows:              2.3.1 “Brown
Funded Research Program” shall mean the research program as defined in the
Complete Research Agreement (defined below) as said research program is amended
and in effect from time to time under said Complete Research Agreement. Where
appropriate, references to the “Brown-Hebert Funded Research Program” shall also
include the “Brown Funded Research Program.”               2.3.2 “Complete
Research Agreement” as used herein shall mean collectively that Research
Agreement entered into by the Hospital and the Company effective February 19,
1993 (the “Initial Research Agreement”) as amended by the   

1

--------------------------------------------------------------------------------

  Research Agreement Amendment effective December 10, 1993 (the “1993 Research
Agreement Amendment”), the 1996 Research Agreement Amendment effective February
7, 1996 (the “1996 Research Agreement Amendment”) the 1997 Research Agreement
Amendment effective March 1, 1997, and as further amended by the 1998 Research
Agreement Amendment effective the date hereof (the “1998 Research Agreement
Amendment”).

            2.3.3 “Extended Performance Period” shall mean that period beginning
on March 1, 1996 and ending on the earlier of (i) February 29, 2000, or (ii)
such earlier date of termination of the Extended Performance Period as shall be
effected by the Company under the terms of the Complete Research Agreement.    
        2.3.4 “Principal Investigator(s)” shall mean Dr. Edward M. Brown.      
      2.3.5 “Royalty Bearing Patents” shall mean the following patent
applications: U.S. Serial No.: 08/546,998, U.S. Serial No.: 08/846,721, Japan
Serial Nos.: 178315/96, 107778/97, and 350393/96, any patents granted on such
U.S. and Japanese applications, and any continuations, continuations-in-part,
divisionals, reissues or re-examinations and any corresponding foreign filings
thereof.             2.3.6 “Royalty Bearing Products” shall mean (i) Licensed
Products, and (ii) any product or process, the manufacture, use (including
discovery testing and development), sale, or import of which falls within the
scope of Valid Claims of Royalty Bearing Patents.           2.4 Subparagraphs
5.G. and 5.H. of the Original Patent Agreement (taking into account the
amendment thereof by the 1996 Patent Agreement Amendment) dealing with royalties
are hereby amended in their entirety as follows:             G. Upon occurrence
of the following event(s), the Company shall incur (and within ninety (90) days
thereafter shall pay) the following Prepaid Royalty(ies):               Event
Prepaid Royalty(ies)       The Hospital has “delivered” to the Company a
Secondary Functional Assay, previously identified as part of the Brown-Hebert
Funded Research Program and/or the Brown Funded Research Program $50,000.00    
            The parties acknowledge and agree that for purposes hereof, the
event of “delivery of such a Secondary Functional Assay” will be deemed to occur
on the date when the Secondary Functional Assay is first described in detail in
writing to the Company provided however, that said delivery is followed within
ninety (90) days by (i) the Company’s verification of the information presented
to the Company, and (ii) the Company’s establishment of the “Secondary
Functional 

 

2

--------------------------------------------------------------------------------



      Assay Utility” of said Secondary Functional Assay as described in
paragraphs 3.i and 3.j hereof.             H. Notwithstanding any other
provision hereof for the payment of Prepaid Royalties, the Company shall have no
obligation (i) to pay the specified Prepaid Royalty under 5.f. or 5.g. if on the
date of “delivery” the Extended Performance Period has then expired or otherwise
been terminated, or (ii) to pay in the aggregate, more than $500,000 of Prepaid
Royalties from all payments combined. The Company shall receive credit against
earned royalty payment obligations otherwise due in a given year, for all
Prepaid Royalty(ies) made under the Original Patent Agreement as amended by this
1999 Patent Agreement Amendment, provided however, that the application of such
credit shall not reduce earned royalties payable in a particular year below
fifty percent (50%) of the earned royalties otherwise payable for such year.
Uncredited Prepaid Royalty(ies) shall be rolled over in like manner to the next
succeeding earned royalty year. Credits shall apply against any earned royalty
obligation of the Company under the Original Patent Agreement as amended hereby.
       

      3. TERMS  

Except as amended by this 1999 Patent Agreement Amendment, the Original Patent
Agreement remains in full force and effect pursuant to the terms thereof.

EXECUTED by the respective duly authorized officers or agents of the Hospital
and the Company to be effective as of the date and year first above written.

NPS PHARMACEUTICALS, INC. THE BRIGHAM AND WOMEN’S HOSPITAL INC.         By: /s/
• By: /s/ BRIAN N. HICKS             Brian N. Hicks Its: Vice President Corp.
Developments Legal Affairs Its:. Director Corporate Sponsored Reasearch and
Licensing Date: March 1, 1999 Date: March 22, 1999

3

--------------------------------------------------------------------------------